HLD-001                                            NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 22-2773
                                       ___________

                            IN RE: DENNIS LEE WALLS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 3-19-cv-01288)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 6, 2022

     Before: CHAGARES, Chief Judge, HARDIMAN, and PHIPPS, Circuit Judges

                             (Opinion filed: October 31, 2022)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       In July 2019, Dennis Walls filed a habeas petition pursuant to 28 U.S.C. § 2254 in

the United States District Court for the Middle District of Pennsylvania. In September

2022, Wells filed a petition for a writ of mandamus pursuant to 28 U.S.C. § 1651 with

this Court, requesting an order directing the District Court to rule on the petition and a

pending bail motion, to appoint counsel, and to conduct a hearing on his claims.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In an order entered October 4, 2022, the District Court denied the § 2254 petition,

declined to issue a certificate of appealability, and dismissed the bail motion as moot.

Thus, to the extent that Walls sought a ruling on his petition and motion, he has obtained

the relief he requested. And because the matter has been dismissed, an order directing

the District Court to hold a hearing or appoint counsel would have no effect on the

proceedings. Because there is no effective relief we can grant him, his request for

mandamus relief is moot, and we will dismiss the petition. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (noting that “[i]f developments occur

during the course of adjudication that eliminate a plaintiff's personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot”).




                                              2